DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/02/2022 has been received and entered.  Currently Claims 1-20 are pending.

Response to Arguments
Applicant argues on pages 10-11 of applicant’s remarks that O’Mahony does not disclose an identity service, allowing a single user account to be associated with multiple personas.
The examiner respectfully disagrees.  The examiner refers to the below 102 rejection of claim 1. In particular, O’Mahony teaches a user signs into a user account of a persona system using a single sign-in credential.  The user account stores a plurality of personas of the user.  Each persona provides an external representation of the user and specifies user information such that each persona is different from each other ([0012], [0026]-[0027], [0029]-[0030], [0033], [0036]-[0038]).  Therefore, O’Mahony teaches limtiations of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-9, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Mahony et al. US2007/0061730 hereinafter referred to as O’Mahony.
As per claim 1, O’Mahony teaches a computing system comprising: one or more hardware processors; and one or more computer-readable hardware storage device having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: verify an identity of a user via a credential associated with the identity, wherein the credential is related to a plurality of different personas, each individual persona of the plurality of different persona includes a different set of user information related to the user, and the user is to interact with one or more service providers using one of the plurality of different personas (O’Mahony paragraph [0012], [0026]-[0027], [0029]-[0030], [0033], [0036]-[0038], a user signs into a user account of a persona system using a single sign-in credential.  The user account stores a plurality of personas of the user.  Each persona provides an external representation of the user and specifies user information such that each persona is different from each other.  After signing in, a persona is selected for interaction with a service provider);
in response to verifying the identity of the user via the credential, access the plurality of different personas related to the credential (O’Mahony paragraph [0003], [0026]-[0027], [0029], [0033], [0036]-[0037], the user signs into the persona system and is provided access to a plurality of personas);
select a specific one of the plurality of different personas for use in interacting with a specific service provider among the one or more service providers (O’Mahony Fig. 2, paragraph [0029]-[0030], [0035], [0037], select a persona to use); and
provide the selected persona to thereby enable the user to interact with the service provider using the selected persona (O’Mahony paragraph [0026], [0030], [0037]-[0038], provide the selected persona for use in interacting with a service provider).

As per claim 2, O’Mahony teaches the computing system in accordance with claim 1, wherein selecting a specific one of the plurality of different personas comprises: receiving input from the user that selects the specific one of the plurality of different personas to use when interacting with the specific 

As per claim 3, O’Mahony teaches the computing system in accordance with claim 2, wherein the user input is received into a user interface that is configured to show to the user the plurality of different personas (O’Mahony paragraph [0003], [0029], [0035], [0037], the user manually selects a persona via a user interface).  

As per claim 4, O’Mahony teaches the computing system in accordance with claim 1, wherein selecting a specific one of the plurality of different personas comprises: selecting a specific one of the plurality of different personas that has been linked to the specific service provider by the user (O’Mahony paragraph [0003], [0012], [0030], [0033]-[0035], automatically select the persona which is linked to the service provider).  

As per claim 7, O’Mahony teaches the computing system in accordance with claim 1, wherein verifying the identity of the user comprises validating one or more credentials received from a user (O’Mahony paragraph [0026]-[0027], [0036], authenticate user).

As per claim 8, O’Mahony teaches the computing system in accordance with claim 7, wherein the one or more user credentials comprise one or more of a username, a password, and a biometric element (O’Mahony paragraph [0026]-[0027], [0036], authenticate user).  

As per claim 9, O’Mahony teaches the computing system in accordance with claim 1, wherein the plurality of personas include a non-anonymous persona that includes a first amount of user information related to the identity of the user (O’Mahony paragraph [0012], [0020], [0033], persona including user information such as contact information, email information, reputation, etc.).  

As per claim 12, O’Mahony teaches the computing system in accordance with claim 1, wherein the plurality of personas include a persona that is related to a specific activity of the user and the persona includes user information related to the specific activity (O’Mahony paragraph [0012], [0030], [0035], personas such as work persona and home persona).

As per claims 19-20, the claims claim a method essentially corresponding to the system claims 1-2 and 4 above, and they are rejected, at least for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony, in view of Hernacki et al. USPN8,256,013 hereinafter referred to as Hernacki.
As per claim 5, O’Mahony teaches the computing system in accordance with claim 1, wherein selecting a specific one of the plurality of different personas comprises: automatically selecting a specific one of the plurality of different personas (O’Mahony paragraph [0003], [0012], [0030], [0033]-[0035], automatically select the persona).
O’Mahony does not explicitly disclose a specific one of plurality of different personas based on a type of specific service provider.
Hernacki teaches a specific one of plurality of different personas based on a type of specific service provider (Hernacki col 3 lines 10-30, associate personas based on type of service).
.

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony, in view of Ghosh et al. US2010/0281427 hereinafter referred to as Ghosh.
As per claim 6, O’Mahony teaches the computing system in accordance with claim 1.
O’Mahony does not explicitly disclose wherein selecting a specific one of plurality of different personas comprises: automatically selecting a specific one of the plurality of different personas based on past selection of the one or more plurality of different personas.
Ghosh teaches wherein selecting a specific one of plurality of different personas comprises: automatically selecting a specific one of the plurality of different personas based on past selection of the one or more plurality of different personas (Ghosh paragraph [0028], [0035], select persona based on past selections).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Mahony with the teachings of Ghosh to include selecting a persona based on historical selections because the results would have been predictable and resulted in automatic selection of a persona for use based on the user’s past selections.

As per claim 10, O’Mahony teaches the computing system in accordance with claim 9.
O’Mahony does not explicitly disclose wherein plurality of personas include a semi-anonymous persona that includes a second amount of user information related to identity of user that is smaller than a first amount included in non-anonymous persona.  
Ghosh teaches wherein plurality of personas include a semi-anonymous persona that includes a second amount of user information related to identity of user that is smaller than a first amount included in non-anonymous persona (Ghosh paragraph [0009]-[0010], [0014], persona that contains a minimal 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Mahony with the teachings of Ghosh to include a plurality of personas containing different amounts of user information in order to provide different personas to services based on privacy preferences/policies.

As per claim 11, O’Mahony in view of Ghosh teaches the computing system in accordance with claim 10, wherein the plurality of personas include an anonymous persona that includes a third amount of user information related to the identity of the user that is smaller than the first amount included in the non-anonymous persona and the second amount in the semi-anonymous persona (O’Mahony paragraph [0012], [0020], [0033]; Ghosh paragraph [0009]-[0010], [0014], fake persona that includes fake information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495